Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Stolarik, J.), rendered September 7, 1984, convicting him of assault in the second degree, criminal possession of a weapon in the fourth degree, and prohibited use of a weapon, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in not instructing the jury as to the defense of justification. However, the record reveals that the defendant’s trial counsel never requested such a charge. Therefore, the error was not preserved for appellate review. Under the facts and circumstances of this case, we decline to exercise our interests of justice jurisdiction to review the issue.
The sentence imposed was- neither harsh nor excessive. *763Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.